Citation Nr: 0418239	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to June 
1976.  He died in December 1991.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In January 2003, the Board reopened the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and directed that additional development be 
undertaken on the matter.  However, pursuant to a decision of 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003), the matter was instead 
remanded to the RO in order that the additional development 
be conducted there.  

In November 1994, a hearing was held before a hearing officer 
at the New Orleans RO.  


REMAND

The Board initially notes that legislative changes have been 
enacted which eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the appellant's 
claim without prejudicing his right to due process under law.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claim under the 
recent legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

Despite language in the appellant's May 2003 VA Form 21-4142 
that VA possessed the records of Dr. Terry S. Kraus, it 
appears VA has been unable to obtain the veteran's treatment 
records form Dr. Kraus.  Under 38 C.F.R. § 3.159(e), the RO 
must inform the appellant of VA's inability to obtain the 
veteran's treatment records from Dr. Kraus.  In this case, 
the appellant has not been so informed.  On remand, the RO 
should ensure that all identified private health care 
providers have either been obtained, or are unobtainable.  In 
addition, the appellant should be informed of all private 
health care providers whose records are deemed to be 
unobtainable in compliance with 38 C.F.R. § 3.159(e).  

The appellant seeks entitlement to service connection for 
lung cancer as due to herbicide exposure, as she believes 
that the veteran's death was so caused.  The veteran died in 
December 1991, at the age of 49 years.  The veteran's 
certificate of death lists his immediate cause of death as 
lung metastasis due to or as a consequence of colon 
carcinoma.  

There is a question as to whether the veteran suffered from 
primary lung cancer.  For instance, in an October 2001 letter 
by Dr. James Holland it was stated that based upon the 
pathological tests that had been done and provided in the 
records, the adenocarcinoma was of unknown primary.  He 
stated that, without any additional information to identify 
the source, one must go on the likelihood of the source and 
noted that for those individuals initially diagnosed with 
adenocarcinoma of unknown primary and whose source is 
ultimately identified at autopsy, a common primary site is 
the lung.  He, thus, concluded that it was at least as likely 
as not that the veteran's metastic adenocarcinoma originated 
in the lung.  In a December 2001 letter written by Dr. Elisa 
Klainer, she stated that she had reviewed the veteran's 
service medical records (SMR's) and noted entries regarding 
upper respiratory infections.  She then stated that the 
symptoms described in the SMR's were preliminary to cancer of 
the lungs or cancer of the larynx, concluding that, in her 
medical opinion, it was more likely than not that the 
veteran's death was directly caused by lung cancer.  Finally, 
in an August 2002 letter from Dr. Richard Albanese he stated 
that it was certain beyond a reasonable doubt that the 
veteran had rectal cancer and that it was more likely than 
not that the veteran may have had lung cancer at the time of 
his death and that such may have been a contributing factor 
in his death.  He stated further, that it was medical fact 
that a patient who has had one cancer diagnosed has an 
increased probability of being diagnosed with a second 
primary cancer.  He, thus, stated that "it may be as likely 
as not" that the veteran had a second primary in his lung 
that contributed to his death.  Therefore, the Board has 
determined that the veteran's claims folder should be 
forwarded to a VA physician in order that the complete record 
be reviewed and an opinion be provided as to whether the 
veteran had primary lung cancer.  
  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to specifically 
include informing the appellant of what 
evidence or information is necessary in 
order to warrant service connection for 
the cause of the veteran's death.  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should ensure that the records 
of all identified private health care 
providers have either been obtained, or 
are unobtainable.  If any records from 
identified private health care providers 
are deemed to be unobtainable, the 
appellant should be so informed.  The 
letter must inform the appellant of what 
efforts VA made to obtain the records, 
and a description of any further action 
VA will take regarding the claim, 
including notifying the appellant that VA 
will decide the claim based on the 
evidence of record unless she submits the 
records from any identified private 
health care provider whose records are 
deemed to be unobtainable.  In this 
regard, the appellant should be informed 
that she is ultimately responsible for 
providing the evidence.  

3.  Thereafter, the RO should forward the 
veteran's claims folder to a VA physician 
in order to obtain a medical opinion 
regarding whether the veteran suffered 
from primary lung cancer.  The VA 
physician is to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran suffered from primary lung 
cancer.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the VA physician.  The 
medical opinion should reflect that such 
a review was conducted.  All opinions, 
and the bases therefor, should be set 
forth.

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




